

116 HR 6633 IH: Domestic Violence Public Health Emergency Guidance Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6633IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Ms. Wexton (for herself, Ms. Wasserman Schultz, Mrs. Hayes, Mr. Grijalva, Mr. Thompson of Mississippi, Mr. Hastings, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Ms. Escobar, Ms. Mucarsel-Powell, Mr. Lynch, Ms. Sewell of Alabama, Mr. Larson of Connecticut, Mr. Soto, Mr. Cox of California, Mrs. Beatty, Mr. Brown of Maryland, Mr. McGovern, Ms. Porter, Ms. Kuster of New Hampshire, Miss González-Colón of Puerto Rico, Ms. Spanberger, Mr. Price of North Carolina, Mr. Carson of Indiana, Mr. Danny K. Davis of Illinois, Mr. Smith of Washington, and Mr. Heck) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to issue guidance to law enforcement agencies as they respond to increased levels of domestic violence during the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Domestic Violence Public Health Emergency Guidance Act.2.Guidance on addressing domestic violence during the COVID–19 public health emergency(a)GuidanceNot later than 30 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services and, to the extent practicable, domestic violence stakeholders and State, local, and tribal law enforcement stakeholders, shall issue guidance to Federal, State, local, and tribal law enforcement agencies which contain promising and best practices for addressing domestic violence and protecting the safety of law enforcement officers and all other parties involved, during the COVID–19 public health emergency. In issuing the guidance required under this subsection, the Attorney General shall—(1)identify law enforcement-centered promising and best practices for—(A)addressing domestic violence during the COVID–19 public health emergency;(B)adopting and implementing such programs and practices;(C)implementing measures to mitigate exposure to COVID–19, including adequate use of personal protective equipment, when responding to domestic violence incidents that create potential exposure to COVID–19 for all parties involved; and (D)ensuring safety and limiting risk of exposure to COVID–19 for family members of law enforcement officers;(2)identify victim-centered promising and best practices for—(A)assessing the potential threat of violence to the victim and their children, while ensuring safety and privacy; (B)safety planning for victims and their children and taking preventive steps to ensure safety for all parties involved during the COVID–19 public health emergency;(C)timely submission of records for domestic violence protective orders and other related court orders and convictions for crimes related to intimate partner violence in the national criminal instant background check system;(D)enforcing domestic violence protective orders, other related court orders, and child custody orders in the context of domestic violence; and (E)ensuring community coordinated responses to domestic violence; and (3)create a resource guide, including—(A)the promising and best practices identified under paragraphs (1) and (2);(B)educational resources on risk factors related to COVID–19 that exacerbate the risk of escalation and lethality of reports of domestic violence, such as fear of illness, drug and alcohol abuse, economic uncertainty, unemployment, and grief; (C)educational resources on training, including cultural humility and vicarious trauma, for law enforcement officers responding to domestic violence;(D)educational resources on investigation and prosecutorial tools for law enforcement officers responding to domestic violence;(E)resources for victims of domestic violence during the COVID–19 public health emergency, including information related to the national domestic violence hotline authorized under section 313 of the Family Violence Prevention and Services Act (42 U.S.C. 10413).(b)DisseminationNot later than 30 days after the date of enactment of this Act, the Attorney General shall—(1)issue the guidance developed under subsection (a) directly to Federal, State, local, and tribal law enforcement agencies; (2)make the guidance publicly available by posting the guidance electronically on the website of the Department of Justice;(3) collaborate with the Secretary of Health and Human Services to make the guidance available on the website of the Department of Health and Human Services. 3.DefinitionsIn this Act:(1)The term domestic violence has the meaning given the term under section 40002(a)(8) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(a)(8)).(2)The term COVID–19 public health emergency means the period beginning on the date on which the emergency period under section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1) was declared and ending 90 days after the date on which such period ends.(3)The term COVID–19 means the 2019 Novel Coronavirus or 2019–nCoV.(4)The term personal protective equipment means any protective equipment required to prevent the wearer from contracting COVID–19, including gloves, N–95 respirator masks, gowns, goggles, face shields, or other equipment required for safety.(5)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.(6)The term Federal law enforcement agency includes law enforcement agencies of the Armed Forces. 